TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 5, 2013



                                       NO. 03-12-00545-CV


           Shalanda Deshon Moore and Joseph Rutherford Willie, II, Appellants

                                                 v.

                                     Riecke Baumann, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




IT APPEARING to this Court that the appellants have failed to file a brief, and, accordingly,

have failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellants

pay all costs relating to this appeal both in this Court and the court below; and that this decision

be certified below for observance.